Filed 04/20/17                                          Case 16-11024                                             Doc 19
      Fear Waddell, P.C.
      Peter L. Fear, No. 207238
      Gabriel J. Waddell, No. 256289
      7650 North Palm Avenue, Suite 101
      Fresno, California 93711
      (559) 436-6575
      (559) 436-6580 (fax)
      pfear@fearlaw.com



                            UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF CALIFORNIA FRESNO


     In re:                                                        Case No.: 16-11024-B-13

     MICHELLE MILLER,                                              DC NO: FW-1

                                                                   Chapter 13

                                   Debtor(s).                      FINAL APPLICATION FOR PAYMENT
                                                                   OF FEES AND EXPENSES PURSUANT
                                                                   TO 11 U.S.C. §330

                                                                   DATE: May 25, 2017
                                                                   TIME: 1:30 p.m.
                                                                   PLACE: U.S. Courthouse, 5th Floor
                                                                          2500 Tulare Street
                                                                          Fresno, California 93721
                                                                   JUDGE: Honorable René Lastreto, II


                                                     1. SUMMARY TABLE
     In the fields below, indicate the total compensation and or expenses requested in this application. Do not
     include amounts of compensation or expenses previously approved by the court. Prior approvals, including
     amounts, are set forth below in section 4.
     a. Name of Applicant                                                       Fear Waddell, P.C.

     b. Amount of Compensation Requested                                        $3,545.00

     c. Amount of Expenses Requested                                            $354.66

     d. Total Compensation and Expenses Requested this Application              $3,899.66
                                                                                December 14, 2015 through
     e. Time Period of Current Application
                                                                                February 22, 2017
     f. Fees and Expenses to be paid by Trustee or Debtor Direct
                                                                                Trustee
     (Fee paid part by trustee and debtor explain in paragraph. 9 (3).)
     g. Number of Prior Fee Applications Approved                               No Prior Fee Applications



                                                              1
     Fee Application EDC Fresno (Version 1.02 7-29-2013)
Filed 04/20/17                                        Case 16-11024                                                Doc 19
                               2. ATTORNEY OPTION REGARDING COMPENSATION
      Pursuant to LBR 2016-1, counsel for debtor previously opted to be paid in this Chapter 13 case as follows:
                                                                            No (If “yes” complete 1-7 following
     a. Elected to be paid in accordance with LBR 2016-1(c).
                                                                            and declaration #9(2) below)
             1. Business Case

             2. Fees Charged

             3. Rights and Responsibilities Executed and Filed.

             4. Pre-filing Attorney Fees Received

             5. Fees in Plan

             6. Fees Paid to Date by Trustee

             7. Monthly Chapter 13 Administrative Payment
     b. Elected to have compensation determined in accordance with 11
                                                                            Yes
     U.S.C. §§329 and 330, Fed, R, Bankr. P. 2002, 2006, and 2017.
             1. Pre-filing attorney fees paid                               $2,525.00 (plus filing fee)

             2. Amount of Retainer Held in Trust                            $0
             3. Total Amount Reserved for Atty. Fees in Plan
                                                                            $5,000.00
                 (See Plan Para. 2.06 or 5.01)
             4. Monthly amount provided in plan for administrative fees     $138.89


                                                   3. CASE INFORMATION
        a. Chapter 13 Plan Confirmed                            Yes         Date Confirmed: June 8, 2016

        b. Motion to Dismiss Pending                            No          Date:

        c. All Motions to Value Collateral/Avoid Liens Filed and Heard      Yes

        d. Motion to Modify Pending                                         No

        e. Notice of Filed Claims Filed                                     Yes

        f.   All Objections to Claims Filed and Heard                       Yes


                                     4. SUMMARY OF PREVIOUS FEES ALLOWED
        Date of Hearing                          Fees Allowed                         Costs Allowed
              N/A                                    N/A                                   N/A

              Total



                                                           2
     Fee Application EDC Fresno (Version 1.02 7-29-2013)
Filed 04/20/17                                          Case 16-11024                                                      Doc 19
                                                5. CATEGORY FEE SUMMARY
                 (Only shows hours in category for current fee application not prior time spent in categories)

                                  Project                                             Hours          Total Fees Charged
     B501-Pre-petition Consultation and Fact Gathering                                 2.20                  $715.00
     B502-Preparation of Voluntary Petition, Schedules and Form 22C                        3.60                  $882.00
     B503-Independent Verification of Information                                          7.00             $2,101.00
     B505-Amendments to Petitions and/or Schedules
     B530-Original Plan, Hearings, Objections                                              0.10                   $34.00
     B510-341 Preparation and Attendance                                                   2.50                  $850.00
     B531-1st Amended or Modified Plan, Motions, Objections
     B532-2nd Amended or Modified Plan, Motions, Objections
     B533-3rd Amended or Modified Plan, Motions, Objections
     B520-Claim Administration and Claim Objections                                        0.40                   $71.00
     B540-Motions to Dismiss
     B550-Relief From Stay Proceedings
     B560-Motions: Example, Motions to Value Property, Motion to Avoid
     Liens, Motion to Incur Debt, Motion to Sell Property, other Motions.
     B570-Fee Applications                                                                 3.80                  $743.00
     B580-Discharge and Case Closing                                                       2.00                  $560.00
     B590-Case Administration                                                              1.50                  $424.00
     Other
         Total Fees Charged                                                               23.10             $6,380.00



                                                     6. EXPENSE SUMMARY
                                Type Of Expense                                                    Amount
       a. Postage                                                                                       $23.70
       b. Photocopying                                                                                    $20.96
       c. Filing Fees                                                                                    $310.00
       d. Other
                                 Total Expenses                                                          $354.66


                                              7. SUMMARY BY PROFESSIONAL
              Professional                   Hourly Rate                    Total Hours           Total Fees This Person
      a. Peter L. Fear (2015)                  $325.00                         5.60                       $1,820.00
      b. Peter L. Fear (2016)                  $340.00                         7.70                       $2,618.00
      c. Gabriel J. Waddell (2016)             $260.00                         0.50                        $130.00
      d. Gabriel J. Waddell (2017)             $280.00                         0.70                        $196.00

                                                             3
     Fee Application EDC Fresno (Version 1.02 7-29-2013)
Filed 04/20/17                                       Case 16-11024                                                    Doc 19
      e. Gabriel J. Waddell (2017)
                                            $280.00                     2.00                        $560.00
          Estimated Time
      f. Katie Waddell (2016)               $150.00                     4.40                        $660.00
      g. Katie Waddell (2017)               $180.00                     2.00                        $360.00
      h. Peter A. Sauer (2016)              $180.00                     0.20                         $36.00


                                                8. SUMMARY OF EXHIBITS
     Exhibit A          Narrative Summary
     Exhibit B          Itemized Time Entry by Date
     Exhibit C          Itemized Time Entries by Project
     Exhibit D          Itemized Costs
     Exhibit E          Fee Agreement
     Exhibit F          Debtor(s) Consent: Attached as an exhibit


                                                    9. DECLARATIONS

      (1) Penalty of Perjury:
          Applicant declares under penalty of perjury under the laws of the United States of America that the
          foregoing Application and all attached supporting documentation are true and correct and accurately
          reflect the services rendered and expenses incurred.


      (2) Attorney Option:
          Applicant originally opted to receive fees pursuant to Local Bankruptcy Rule 2016-1 (c). (See 2. Above)

      No; no explanation is required.



         a. Facts:


      (3) Chapter 13 Plan Feasibility:
          I have reviewed the Chapter 13 Trustees data and the Chapter 13 Plan. If the fees and expenses
          sought to be approved are to be paid through the Chapter 13 Plan, the plan is feasible and will
          complete timely. If the fees and expenses are to be paid by the debtor(s) directly the following explains
          the source of the funds.


         a. Facts:

            Debtor’s confirmed plan provides for attorney fees of $5,000.00. This application is within that
            amount, making the plan feasible and able to complete timely.


      (4) Unauthorized Payments:
          I have not accepted or demanded from the debtor or any other person any payment for services or

                                                           4
     Fee Application EDC Fresno (Version 1.02 7-29-2013)
Filed 04/20/17                                       Case 16-11024                                                    Doc 19
         costs reimbursement without first obtaining a court order authorizing the fees and/or costs and
         specifically permitting direct payment of those fees and/or costs by the debtor.


      (5) Non-alteration of Form:
          Other than, to insert text into designated spaces, expand tables to provide facts, the preprinted text of
          this form has not been altered. In the event there is an alteration, it will be given no effect. The
          signature of the applicant below is a certification that the standard Fee Application has not been
          altered.


      (6) Sharing of Compensation:

         I have not agreed to share the above disclosed compensation with another person unless they are
         members and associates of my law firm.


      (7) Debtor(s) Consent:
          I/we are the debtor(s) in the above-entitled bankruptcy proceeding. I/we have reviewed the Fee
          Application set forth above and have no objection thereto.

     ______________________________                                 __________________________
     Debtor                                                          Date

     ______________________________                                 __________________________
     Debtor                                                          Date


    WHEREFORE, the Applicant requests:

    That the Application for Fees and Costs be approved.

    Such other and further relief as the Court deems proper.


                                                           Respectfully Submitted,
     Date: April 14, 2017                                  /s/ Gabriel J. Waddell
                                                           Attorney for Debtor(s)




                                                           5
     Fee Application EDC Fresno (Version 1.02 7-29-2013)
Filed 04/20/17                                        Case 16-11024                                    Doc 19

     Fear Waddell, P.C.
     Peter L. Fear, No. 207238
     Gabriel J. Waddell, No. 256289
     7650 North Palm Avenue, Suite 101
     Fresno, California 93711
     (559) 436-6575
     (559) 436-6580 (fax)
     pfear@fearlaw.com




                            UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF CALIFORNIA FRESNO


     In re:                                                      Case No.: 16-11024-B-13

     MICHELLE MILLER,                                            DC NO: FW-1

                                                                 Chapter 13

                                   Debtor(s).                    EXHIBIT A: NARRATIVE TO FINAL
                                                                 APPLICATION FOR PAYMENT OF FEES AND
                                                                 EXPENSES PURSUANT TO 11 U.S.C. §330

                                                                 DATE: May 25, 2017
                                                                 TIME: 1:30 p.m.
                                                                 PLACE: U.S. Courthouse, 5th Floor
                                                                        2500 Tulare Street
                                                                        Fresno, California 93721
                                                                 JUDGE: Honorable René Lastreto, II




     B501 - Pre-petition Consultation and Fact Gathering

              Applicant consulted with the debtors prior to the filing of the bankruptcy.

              Total Hours:    2.20   / Total Fees:     $715.00



     B502 - Preparation of Voluntary Petition, Schedules and Form 22C

              Applicant prepared all necessary documents for the filing of this bankruptcy matter.

              Total Hours:    3.60   / Total Fees:     $822.00




                                                  Exhibit A – Page 1
     Fee Application Order EDC Fresno (Version 1.02 7-29-2013)
Filed 04/20/17                                       Case 16-11024                                             Doc 19

     B503 – Independent Verification of Information

             Applicant exercised due diligence in preparing and verifying the facts necessary to prepare the
     bankruptcy petition and other documents for the filing of the bankruptcy. Applicant also researched
     legal issues affecting the bankruptcy filing, and worked with the debtor and non-bankruptcy counsel to
     verify pertinent facts and apply relevant law.

            Total Hours:     7.00   / Total Fees:     $2,101.00



     B510 – 341 Preparation and Attendance

            Applicant appeared with debtor at the 341 meeting of the creditors.

            Total Hours:     2.50   / Total Fees:     $850.00



     B520 - Claim Administration and Claim Objections

          Applicant reviewed and analyzed the Notice of Filed Claims filed in this case, and
     communicated with the debtor regarding the same.

            Total Hours:     0.40   / Total Fees:     $71.00



     B530 - Original Plan, Hearings, Objections

              Applicant prepared the original plan with the documents initiating this bankruptcy. After the
     filing, Applicant reviewed and approved the order confirming plan.

            Total Hours: 0.10       / Total Fees:     $34.00



     B570 – Fee Application

            Applicant prepared this instant application for fees and expenses.

            Total Hours:     3.80   / Total Fees:     $743.00



     B580 – Discharge and Case Closing

             The Chapter 13 trustee has informed Applicant that this case is ready to close after payment of
     administrative expenses, so the debtors’ last payment in this Chapter 13 plan is scheduled to be paid
     in the near future. At that time, Applicant will be required to expend additional time to assist the
     debtors with case closing issues. Case closing work is performed by attorney Gabriel J. Waddell,
     whose current billing rate is $280.00 per hour, and Applicant believes that a reasonable estimate for
     the time necessary to assist debtors with case closing is 2.0 hours.

                                                  Exhibit A – Page 2
     Fee Application Order EDC Fresno (Version 1.02 7-29-2013)
Filed 04/20/17                                       Case 16-11024                                               Doc 19

             Applicant has significant experience closing Chapter 13 cases. Based on that experience,
     Applicant estimates that the work which Applicant will do for the debtor includes, but is not necessarily
     limited to, the following:

                 •   Review of notice of completed plan payments, communication with clients regarding
                     same, and case closing review and memorandum regarding deadlines and tasks for
                     case closing (approximately 0.5 hours).

                 •   Preparation of the statement required by 11 U.S.C. § 1328, and communication with the
                     debtors regarding the same (approximately 0.5 hours).

                 •   Review of trustee’s final report and other communication from the trustee, the discharge
                     entered, and the final decree, and communication with debtors regarding the same
                     (approximately one hour).

            ESTIMATED Total Hours:          2.0   / Total Fees:    $560.00



     B590 – Case Administration

           Applicant communicated with the debtor regarding various case issues, and prepared a
     necessary change of address.

            Total Hours:     1.50   / Total Fees:     $424.00




                                                  Exhibit A – Page 3
     Fee Application Order EDC Fresno (Version 1.02 7-29-2013)
Filed 04/20/17                                     Case 16-11024                                                      Doc 19
                                     FEAR WADDELL, P.C.
                                         7650 North Palm Avenue, Suite 101
                                                Fresno, CA 93711
                                                   Tel: 559-436-6575
                                                   Fax: 559-436-6580
                                                   pfear@fearlaw.com


                                                                              Statement Date:     February 22, 2017
        Michelle Miller
                                                                                Statement No.                  3181
        466 Laverne Avenue
        Clovis, CA 93611                                                          Account No.               3365.00
                                                                                                          Page: 1




                                                Professional Services

                                                                                   Rate         Hours
        12/14/2015    PLF    B501   A111 Consultation with potential client
                                         regarding bankruptcy.                   325.00          0.60      195.00
                      PLF    B503   A111 Research issues regarding
                                         rejecting option to purchase;
                                         e-mail to Michelle Miler
                                         regarding same.                         325.00          1.50      487.50

        12/15/2015    PLF    B503   A111 Review and respond to e-mail
                                         from Cuttone's office; analyze
                                         issues regarding same; e-mail to
                                         Michelle Miller regarding same.         325.00          1.90      617.50

        12/17/2015    PLF    B501   A111 Telephone call with Michelle
                                         Miller regarding options/issues;
                                         Telephone call with Dorothy
                                         Miller (client's mother) regarding
                                         same; e-mail to Michelle Miller
                                         regarding same; analyze
                                         potential case issues.                  325.00          1.60      520.00

        01/04/2016    PLF    B590   A111 Telephone call with client
                                         regarding case issues.                  340.00          0.40      136.00

        01/27/2016    KTW B502      A111 Meet with client regarding
                                         documents for filing.                   150.00          1.00      150.00

        03/25/2016    KTW B503      A111 Review documents and petition
                                         in preparation of signing.              150.00          1.20      180.00

        03/28/2016    PLF    B503   A111 Review documents, including
                                         recorded documents, for
                                         Chapter 13 filing; revise
                                         schedules regarding same.               340.00          2.40      816.00




                                                   Exhibit B, Page 1 of 4
Filed 04/20/17                                       Case 16-11024                                               Doc 19
        Michelle Miller                                                             Statement Date: 02/22/2017
        Account No.       3365.00                                                    Statement No.        3181
                                                                                          Page No.           2


                                                                                 Rate     Hours
                          PLF   B502   A111 Meet with clients to sign
                                            bankruptcy documents.               340.00      1.80      612.00
                          KTW B502     A111 Analyze issues regarding deeds
                                            of trust on house.                  150.00      0.60        90.00
                          KTW B502     A111 Prepare and file petition and
                                            accompanying documents.             150.00      0.20        30.00

        04/05/2016        GJW B590     A111 Letter to client regarding debt
                                            collection evidence recording.      260.00      0.10        26.00

        04/07/2016        PLF   B590   A111 Telephone call with client
                                            regarding case issues.              340.00      0.30      102.00

        04/18/2016        PLF   B510   A111 Telephone call with client
                                            regarding 341a meeting.             340.00      0.40      136.00

        05/10/2016        PLF   B510   A111 Prepare for meeting of creditors;
                                            Travel to/from courthouse;
                                            Attend 341 meeting with client.     340.00      2.10      714.00

        05/12/2016        PLF   B530   A111 Review and approve as to form
                                            order confirming plan.              340.00      0.10        34.00

        05/16/2016        PLF   B590   A111 Telephone call with Michelle
                                            Miller regarding mortgage
                                            payment.                            340.00      0.20        68.00

        10/14/2016        PAS   B590   A111 Review & analyze compliance
                                            with notice requirements of local
                                            rules & draft notice for same.      180.00      0.10        18.00

        10/25/2016        KTW B520     A111 Analyze issues regarding notice
                                            of filed claims.                    150.00      0.30        45.00
                          GJW B520     A111 Letter to client regarding Notice
                                            of Filed Claims.                    260.00      0.10        26.00

        11/07/2016        PAS   B590   A111 Draft Notice of Change of
                                            Address.                            180.00      0.10        18.00

        11/29/2016        GJW B590     A111 Review documents and analyze
                                            issues regarding trustee's
                                            interim report.                     260.00      0.10        26.00

        12/02/2016        KTW B570     A111 Prepare fee application and
                                            accompanying documents.             150.00      0.70      105.00

        12/16/2016        GJW B570     A111 Review documents and analyze
                                            issues regarding
                                            correspondence from trustee,
                                            fee application, case closing.      260.00      0.20        52.00




                                                      Exhibit B, Page 2 of 4
Filed 04/20/17                                         Case 16-11024                                                  Doc 19
        Michelle Miller                                                                Statement Date: 02/22/2017
        Account No.       3365.00                                                       Statement No.        3181
                                                                                             Page No.           3


                                                                                    Rate        Hours

        12/20/2016        KTW B570      A111 Analyze issues regarding fee
                                             application and case closing;
                                             update fee application.               150.00        0.20         30.00
                          KTW B590      A111 Prepare letter to Chapter 13
                                             Trustee regarding case closing
                                             and fee application.                  150.00        0.20         30.00

        01/17/2017        KTW B570      A111 Analyze issues regarding status
                                             of fee application.                   180.00        0.10         18.00
                          GJW B570      A111 Prepare fee application; draft
                                             narrative, review documents,
                                             and analyze issues regarding
                                             same.                                 280.00        0.70        196.00

        01/24/2017        KTW B570      A111 Edit fee application and exhibits.    180.00        0.30         54.00

        02/22/2017        KTW B570      A111 Finalize fee application and all
                                             exhibits.                             180.00        1.60        288.00
                                               For Current Services Rendered                    21.10    5,820.00

                                                         Fee Summary
                 Timekeeper                                         Hours            Rate            Total
                 Peter L. Fear                                       5.60         $325.00        $1,820.00
                 Peter L. Fear                                       7.70          340.00         2,618.00
                 Gabriel J. Waddell                                  0.50          260.00           130.00
                 Gabriel J. Waddell                                  0.70          280.00           196.00
                 Katie Waddell                                       4.40          150.00           660.00
                 Katie Waddell                                       2.00          180.00           360.00
                 Peter A. Sauer                                      0.20          180.00            36.00


                                               Total Current Work                                        5,820.00

                                                           Payments

        01/27/2016                             Payment                                                     -200.00
        12/02/2016                             Payment                                                   -2,635.00
                                               Total Payments                                            -2,835.00

                                               Balance Due                                              $2,985.00

                                                     Task Code Summary
                                                                                              Fees      Expenses
        B501      Pre-petition Consultation and Fact Gathering                               715.00         0.00
        B502      Preparation of Voluntary Petition, Schedules & Form 22C                    882.00         0.00
        B503      Independent Verification of Information                                   2101.00         0.00
        B510      341 Preparation and Attendance                                             850.00         0.00
        B520      Claim Administration and Claim                                              71.00         0.00




                                                       Exhibit B, Page 3 of 4
Filed 04/20/17                                         Case 16-11024                                         Doc 19
        Michelle Miller                                                         Statement Date: 02/22/2017
        Account No.       3365.00                                                Statement No.        3181
                                                                                      Page No.           4


                                                                                    Fees        Expenses
        B530     Original Plan, Hearings, Objections                                34.00           0.00
        B570     Fee Applications                                                  743.00           0.00
        B590     Case Administration                                               424.00           0.00
        B500     Chapter 13 Bankruptcy                                           5,820.00            0.00



                                                         Trust Funds

        01/27/2016                             Payment                                           2,635.00
        12/02/2016                             Payment                                          -2,635.00
                                               Ending Trust Funds Balance                           $0.00




                                                       Exhibit B, Page 4 of 4
Filed 04/20/17                                                           Case 16-11024                                                                                            Doc 19


        Date: 02/22/2017                                            Detail Fee Task Code Billing Report                                                                Page: 1
                                                                 Report by Project Category for Fee Application
                                                                              Fear Waddell, P.C.

                                           Trans                          Hours
                                            Date   Tmkr      Rate         to Bill         Amount
        Client ID 3365.00 Miller/Michelle
                                     12/14/2015      1    325.00           0.60            195.00 Consultation with potential client regarding bankruptcy.
                                     12/17/2015      1    325.00           1.60            520.00 Telephone call with Michelle Miller regarding options/issues; Telephone
                                                                                                  call with Dorothy Miller (client's mother) regarding same; e-mail to
                                                                                                  Michelle Miller regarding same; analyze potential case issues.

                      Subtotal for Phase ID B501          Billable         2.20            715.00 Pre-petition Consultation and Fact Gathering

                                      01/27/2016     4    150.00           1.00            150.00   Meet with client regarding documents for filing.
                                      03/28/2016     1    340.00           1.80            612.00   Meet with clients to sign bankruptcy documents.
                                      03/28/2016     4    150.00           0.60             90.00   Analyze issues regarding deeds of trust on house.
                                      03/28/2016     4    150.00           0.20             30.00   Prepare and file petition and accompanying documents.

                      Subtotal for Phase ID B502          Billable         3.60            882.00 Preparation of Voluntary Petition, Schedules & Form 22C

                                      12/14/2015     1    325.00           1.50            487.50 Research issues regarding rejecting option to purchase; e-mail to
                                                                                                  Michelle Miler regarding same.
                                      12/15/2015     1    325.00           1.90            617.50 Review and respond to e-mail from Cuttone's office; analyze issues
                                                                                                  regarding same; e-mail to Michelle Miller regarding same.
                                      03/25/2016     4    150.00           1.20            180.00 Review documents and petition in preparation of signing.
                                      03/28/2016     1    340.00           2.40            816.00 Review documents, including recorded documents, for Chapter 13
                                                                                                  filing; revise schedules regarding same.

                      Subtotal for Phase ID B503          Billable         7.00          2,101.00 Independent Verification of Information

                                      04/18/2016     1    340.00           0.40            136.00 Telephone call with client regarding 341a meeting.
                                      05/10/2016     1    340.00           2.10            714.00 Prepare for meeting of creditors; Travel to/from courthouse; Attend 341
                                                                                                  meeting with client.

                      Subtotal for Phase ID B510          Billable         2.50            850.00 341 Preparation and Attendance

                                      10/25/2016     4    150.00           0.30             45.00 Analyze issues regarding notice of filed claims.
                                      10/25/2016     2    260.00           0.10             26.00 Letter to client regarding Notice of Filed Claims.

                      Subtotal for Phase ID B520          Billable         0.40             71.00 Claim Administration and Claim

                                      05/12/2016     1    340.00           0.10             34.00 Review and approve as to form order confirming plan.

                      Subtotal for Phase ID B530          Billable         0.10             34.00 Original Plan, Hearings, Objections

                                      12/02/2016     4    150.00           0.70            105.00 Prepare fee application and accompanying documents.
                                      12/16/2016     2    260.00           0.20             52.00 Review documents and analyze issues regarding correspondence from
                                                                                                  trustee, fee application, case closing.
                                      12/20/2016     4    150.00           0.20             30.00 Analyze issues regarding fee application and case closing; update fee
                                                                                                  application.
                                      01/17/2017     4    180.00           0.10             18.00 Analyze issues regarding status of fee application.
                                      01/17/2017     2    280.00           0.70            196.00 Prepare fee application; draft narrative, review documents, and analyze
                                                                                                  issues regarding same.
                                      01/24/2017     4    180.00           0.30             54.00 Edit fee application and exhibits.
                                      02/22/2017     4    180.00           1.60            288.00 Finalize fee application and all exhibits.

                      Subtotal for Phase ID B570          Billable         3.80            743.00 Fee Applications

                                      01/04/2016     1    340.00           0.40            136.00 Telephone call with client regarding case issues.
                                      04/05/2016     2    260.00           0.10             26.00 Letter to client regarding debt collection evidence recording.
                                      04/07/2016     1    340.00           0.30            102.00 Telephone call with client regarding case issues.
                                      05/16/2016     1    340.00           0.20             68.00 Telephone call with Michelle Miller regarding mortgage payment.
                                      10/14/2016     6    180.00           0.10             18.00 Review & analyze compliance with notice requirements of local rules &
                                                                                                  draft notice for same.
                                      11/07/2016     6    180.00           0.10             18.00 Draft Notice of Change of Address.
                                      11/29/2016     2    260.00           0.10             26.00 Review documents and analyze issues regarding trustee's interim
                                                                                                  report.
                                      12/20/2016     4    150.00           0.20             30.00 Prepare letter to Chapter 13 Trustee regarding case closing and fee
                                                                                                  application.

                      Subtotal for Phase ID B590          Billable         1.50            424.00 Case Administration

        Total for Client ID 3365.00                       Billable       21.10           5,820.00 Miller/Michelle

                                                                                GRAND TOTALS

                                                          Billable       21.10           5,820.00




                                                                          Exhibit C, Page 1 of 1


        KTW                                                                                                                                        Wednesday 02/22/2017 9:18 pm
Filed 04/20/17                                         Case 16-11024                                                     Doc 19
                                          FEAR WADDELL, P.C.
                                               7650 North Palm Avenue, Suite 101
                                                      Fresno, CA 93711
                                                       Tel: 559-436-6575
                                                       Fax: 559-436-6580
                                                       pfear@fearlaw.com


                                                                                   Statement Date:   February 22, 2017
        Michelle Miller
                                                                                     Statement No.                3182
        466 Laverne Avenue
        Clovis, CA 93611                                                               Account No.             3365.00
                                                                                                             Page: 1




                                                           Expenses

        12/22/2015                            Postage                                                           3.18
        03/28/2016                B110   E103 Filing Fee                                                      310.00
        04/04/2016                            Postage                                                           0.49
        04/05/2016                            Postage                                                           0.49
        04/22/2016                            Postage                                                           2.83
        04/25/2016                            Postage                                                           0.47
        08/19/2016                            Postage                                                           1.36
        11/22/2016                B110   E101 Copying                                                           4.20
        11/22/2016                B110   E108 Postage                                                           1.88
        01/26/2017                B110   E108 Postage                                                           0.68
        02/22/2017                B110   E101 Estimated Copying for Fee Application                            19.50
        02/22/2017                B110   E108 Estimated Postage for Fee Application                             9.58
                                                Total Expenses                                                354.66

                                                Total Current Work                                            354.66


                                                Balance Due                                                  $354.66

                                                      Task Code Summary
                                                                                                Fees        Expenses
                 *** Task Code Not Found ***                                                    0.00            8.82
        B110     Case Administration                                                            0.00          345.84
        B100     Administration                                                                  0.00         354.66



                                                          Trust Funds

        01/27/2016                              Payment                                                      2,635.00
                                                Ending Trust Funds Balance                                 $2,635.00




                                                       Exhibit D, Page 1 of 1
Filed 04/20/17   Case 16-11024            Doc 19




                 Exhibit E, Page 1 of 6
Filed 04/20/17   Case 16-11024            Doc 19




                 Exhibit E, Page 2 of 6
Filed 04/20/17   Case 16-11024            Doc 19




                 Exhibit E, Page 3 of 6
Filed 04/20/17   Case 16-11024            Doc 19




                 Exhibit E, Page 4 of 6
Filed 04/20/17   Case 16-11024            Doc 19




                 Exhibit E, Page 5 of 6
Filed 04/20/17   Case 16-11024            Doc 19




                 Exhibit E, Page 6 of 6
Filed 04/20/17   Case 16-11024                           Doc 19




                                          May 25, 2017




                 Exhibit F, Page 1 of 1
